Citation Nr: 0931162	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-21 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine, claimed as secondary to 
residuals of shell fragment wound to the left thigh.

2.  Entitlement to service connection for a right leg 
disability, to include degenerative joint disease (DJD) of 
the right knee, claimed as secondary to residuals of shell 
fragment wound to the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1949 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 Regional Office (RO) in 
St. Petersburg, Florida rating decision, which denied the 
claims on appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and 
negative evidence regarding whether the Veteran's DDD was 
caused by his service-connected residuals of shell fragment 
wound to the left thigh.

2.  The preponderance of the evidence is against finding that 
the Veteran has a right lower extremity disability that is 
etiologically related to a disease, injury, or event in 
service, to include residuals of shell fragment wound to the 
left thigh.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the evidence of 
record establishes that his DDD of the lumbar spine was the 
proximate result of his service-connected PTSD.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 3.102, 3.159, 3.303, 3.307, 3.309, and 3.310 
(2008).

2.  The Veteran's claimed right lower extremity disability 
was not incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
and 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for a right lower extremity disability, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

VCAA letters dated in April 2004 and August 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The August 2007 letter explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 C.F.R. § 3.159(c)(4).  The Board notes that the 
Veteran was provided VA examinations in May 2004 and June 
2009, neither of which found evidence sufficient to link any 
right lower extremity disability to service.  The Board finds 
these examination reports to be thorough, complete, and 
sufficient upon which to base a decision with respect to the 
Veteran's claim for service connection for a right lower 
extremity disability.  Both examinations included an 
interview with the Veteran, including relevant history, 
review of the claims file, and physical examination.  As will 
be discussed below, following examination no right lower 
extremity disability could be related to service, nor could 
it be determined to have been caused or aggravated by any 
service-connected disability, to include residuals of a 
shrapnel wound to the left thigh.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (2008).  
Service connection for DDD may be established based on a 
legal "presumption" by showing that either he was diagnosed 
with DDD in service or DDD manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  
Here, no legal presumption is applicable because, as 
discussed more fully below, the competent evidence 
demonstrates that the Veteran's DDD was not diagnosed until 
many years after service.  

In the absence of a presumption, to establish service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  Service connection, furthermore, may be granted 
when a chronic disease or disability is not present in 
service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2008).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Moreover, any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effective as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been the VA's 
practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason and 
as the Veteran's claim was pending before the regulatory 
change was made, the Board will consider his claim under the 
prior version of 38 C.F.R. § 3.310 as it is more favorable to 
the Veteran.

Degenerative Disc Disease

The Veteran alleges his current DDD is a result of his 
service-connected residuals of shell fragment wound of the 
left thigh.  The crucial inquiry, therefore, is whether the 
Veteran has a current low back disability, to include DDD, 
that was caused or aggravated by his service-connected left 
thigh disability or any other incident of service.  Resolving 
all doubt in the Veteran's favor, the Board concludes that he 
does.

The Veteran's service treatment records are silent for any 
complaints, treatment, or diagnosis of DDD.  In April 1951, 
however, the Veteran was injured in the left thigh by a shell 
fragment during combat in Korea.  The Veteran subsequently 
received a Purple Heart for the injuries sustained.

Following service, the Veteran was service-connected for 
residuals of shell fragment to the left thigh in July 1953, 
with a 30 percent rating assigned.  In August 1998, the 
Veteran first reported low back pain with radiating pain down 
the leg.  A contemporaneous MRI of the lumbar spine found 
severe DDD of the lumbar spine, especially at L5 and S1.  An 
August 1998 X-ray of the lumbar spine showed severe DDD with 
marked narrowing the L5-S1 interspace and an impression of 
spinal stenosis.  An undated record from approximately 1998 
indicates a cane was recommended for the Veteran.  A notation 
from a November 1998 treatment record, although unclear, 
appears to reference a contemplated or performed back 
surgery.  That same record notes left thigh pain from the 
service-connected left thigh, but specifically notes no back 
or hip pain.  In May 2002, the Veteran reported chronic low 
back pain and the record includes a notation of previously 
diagnosed lumbar spinal stenosis.

In May 2004, the Veteran was afforded a VA examination.  The 
Veteran reported his back began to hurt in service after 
receiving a spinal injection following his shrapnel wound.  
The Veteran claimed intermittent back pain from that time, 
but that the condition had worsened in 2001, at which time he 
sought treatment.  He also reported a diagnosis of lumbar 
spinal stenosis.  On physical examination, the examiners 
noted the Veteran had a limping gait and flattening of the 
lumbar concavity.  The examiner noted positive evidence of 
perineal nerve damage in the left lower extremity.  The 
examiners' diagnosis was reported lumbar spinal stenosis.  As 
to etiology, the examiners stated "We cannot tell without 
resorting to medical speculation if the lumbar spinal 
stenosis is due to the SC condition from left leg shell 
fragment wounds."

In support of his claim, the Veteran submitted a letter from 
his treating VA physician that noted the Veteran's service-
connected left thigh injury had caused an antalgic gait, 
chronic low back pain, and left thigh pain.  Over the 
previous three years, the left thigh pain had increased and 
"caused [the Veteran] to increase a limp with resultant 
pelvic tilt and then chronic and increasing low back pain."

In July 2007, the Board remanded the case, in part, for a VA 
examination to clarify whether the Veteran's current low back 
disability was caused or aggravated by his left thigh 
disability.  In June 2009, the Veteran was afforded a second 
VA examination from the same examiner who co-signed the 
initial May 2004 examination report.  The examiner reviewed 
the claims file and noted the August 1998 MRI and X-ray.  The 
Veteran reported he was unable to walk farther than 100 yards 
at a time or stand longer than 20 minutes.  The examiner 
noted the Veteran used a cane for ambulation and walked with 
a limping gait, which the Veteran stated was due to pain in 
his back radiating down his right leg.  The examiner's 
diagnosis was DDD of the lumbar spine and spondylolisthesis 
at L4-L5.  The examiner opined the Veteran's DDD and 
spondylolisthesis were not directly related to service 
because there was no documentation of complaints in this 
regard during service or within 12 months of leaving service.  
As to whether the Veteran's low back disabilities were caused 
or aggravated by his service-connected left thigh disability, 
the examiner opined, "I cannot offer an opinion because such 
knowledge is not available in the medical literature, and any 
opinion would be speculation."

The Veteran has been service-connected for a left thigh 
disability since July 1953.  The claims file includes 
multiple subsequent medical treatment records documenting a 
history of a limping gait and the use of a cane.  The medical 
evidence of record shows that the Veteran was first treated 
for a low back disability in approximately 1998, many years 
following his discharge from service.  From this time the 
Veteran has had a diagnosis of DDD.  There is competent 
medical evidence of record supporting the Veteran's secondary 
service connection claim in the form of the May 2004 letter 
from a treating VA physician, which states that increased 
left thigh pain resulted in a pelvic tilt that caused chronic 
and increasing low back pain.  The Board finds this opinion 
to be probative and credible, as it includes a rationale and 
basis for the conclusion expressed.

The Board is aware that reports of pain alone, without a 
diagnosed or underlying malady or condition, are insufficient 
to warrant a grant of service connection.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   In 
this case, however, the Veteran has a diagnosed underlying 
low back disability, namely DDD and spinal stenosis.  There 
is no medical evidence of record specifically disputing any 
link between the Veteran's DDD or spinal stenosis and his 
service-connected left thigh disability.  Indeed, the only 
other physician to consider the matter rendered an 
inconclusive opinion.  The Board, therefore, resolves any 
reasonable doubt in favor of the Veteran by finding that the 
Veteran manifests additional impairment of the lumbar spine 
due to his service connected left knee disability.  
38 U.S.C.A. § 5107(b) (West 2002).  Service connection for 
lumbar spine disability on a secondary basis, therefore, is 
granted.  38 C.F.R. § 3.310(a) (2008).

Right Leg Disability

The Veteran alleges he incurred or aggravated a right leg 
disability as a result of his service-connected residuals of 
shell fragment wound of the left thigh.  The crucial inquiry, 
therefore, is whether the Veteran has a current right leg 
disability that was caused or aggravated by his service-
connected left thigh disability or any other incident of 
service.  The Board concludes that he does not.

The Veteran's service treatment records are silent for any 
complaints, treatment, or diagnosis of a right leg 
disability.  The Board does note a clear typographical error 
from a May 1951 treatment record that refers once to the 
right thigh rather than the left thigh.  Again, the Board 
notes the Veteran's April 1951 injury to the left thigh by a 
shell fragment during combat in Korea and his service 
connection for that disability after service in July 1953.  

Following service, the claims file indicates the Veteran 
first reported right knee problems in March 1998.  At that 
time the Veteran complained of left knee and thigh pain and 
requested pain medication and a cane.  The Veteran also 
reported a painful right leg from "favoring" it.  In June 
1998, examination revealed no significant arthritis in the 
extremities and the Veteran reported radiculopathy in the 
left leg, but not the right.  At a December 1998 VA 
examination for his left leg, the Veteran's right leg muscle 
strength was observed as 5 out of 5.  In March 2004, the 
Veteran was seen for bilateral knee pain, worse on the left.  
The pain was reportedly triggered by walking over some 
distance.  The examiner's impression was osteoarthritis of 
both knees, mild.

In May 2004, the Veteran was afforded a VA examination, in 
part, for his right leg problems.  The examiner noted review 
of the claims file.  At that time, the Veteran reported right 
knee problems beginning approximately 15 years previously.  
The Veteran expressed belief that his right knee problems 
were caused by his left thigh problems, which had caused an 
altered gait and weight shift.  The examiner noted the March 
2004 treatment record with an impression of bilateral 
osteoarthritis of the knees.  On examination, the Veteran's 
right knee proved stable without tenderness or evidence of 
ligament damage.  The Veteran was observed to have a limping 
gait and normal shoe wear pattern.  The examiner diagnosed 
the Veteran with osteoarthritis of both knees.  As to 
etiology, the examiner stated, "I cannot offer an opinion 
relating the osteoarthritis of the knees to SC condition of 
left leg shell fragment wounds, because such knowledge is not 
available in the medical literature, and any opinion would be 
speculative."

Following the Board's July 2007 remand, the Veteran was 
afforded a second VA examination in June 2009.  The examiner 
reviewed the claims file and noted the Veteran's statement 
from June 2005 that he believed his right leg problems were 
due to the service-connected left thigh disability because of 
a shift in weight and altered gait.  The Veteran reported 
intermittent to constant pain and that he used a cane daily.  
The examiner diagnosed DJD of the right knee.  The examiner 
concluded the Veteran's right knee disability was not caused 
or aggravated directly by service because there were no 
reports in service or within 12 months of service.  As to 
whether the Veteran's left thigh disability could have caused 
or aggravated the condition, the examiner stated, "I cannot 
offer an opinion because such knowledge is not available in 
the medical literature, and any opinion would be 
speculation."

Initially, the Board notes the Veteran has not alleged he 
incurred or aggravated any right knee disability during his 
combat service in Korea.  Instead, the Veteran appears to 
contend his right knee disability developed after service 
over many years.  As such, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application.  

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
Veteran's current DJD of the right knee or any other 
diagnosed condition of the right leg was caused or aggravated 
by the Veteran's service-connected left thigh disability.  
The Board has considered the May 2004 and June 2009 opinions 
in the VA examination reports.  On both occasions, however, 
the examiner indicate that he was uable to offer an opinion 
as to the possibility of a relationship between the right 
knee DJD or other right leg disability and his left thigh 
disability, or other incident of service.  See Bostain v. 
West, 11 Vet. App. 127 (1998) (holding that a physician's 
opinion that an unspecified preexisting service-related 
condition "may have" contributed to the Veteran's death was 
too speculative to be new and material evidence); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's 
statement that the Veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis also implied "may or may not" and was deemed 
speculative); Beausoleil v. Brown, 8 Vet. App. 459, 462 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(holding that any medical link that is speculative, general 
or inconclusive in nature is of no probative value and not a 
sufficient basis to grant service connection).  

Unlike the Veteran's claim for service connection for his low 
back disability, discussed above, the May 2004 letter from 
the Veteran's treating VA physician does not link the 
Veteran's right knee or leg pain or disability to his left 
thigh disability.  Indeed, the May 2004 letter does not even 
mention either the Veteran's right leg or right knee.

The Board has considered the Veteran's lay assertions that 
his right knee disability or other right leg problems were 
caused or aggravated by his service-connected left thigh 
disability.  Certainly, the Veteran is competent to report 
right knee pain.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, a lay person is not competent to 
offer an opinion on complex medical questions, and the Board 
believes that, as a lay person, the Veteran is not competent 
to offer an opinion as to the underlying etiology of those 
symptoms, to include attributing them to his left thigh 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Thus, 
this is not a situation in which his lay assertions can 
support his claim for service connection.

In short, there is no competent evidence of record linking 
the Veteran's DJD of the right knee or any other right leg 
disability to his service-connected left thigh disability, 
and the most probative opinion of record indicates that any 
suggestion of such a relationship would be speculative.   As 
such, the Board concludes that the preponderance of the 
evidence is against the claim.  See Hickson, supra.




ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as secondary to 
residuals of shell fragment wound to the left thigh is 
granted.

Entitlement to service connection for a right leg disability, 
claimed as secondary to residuals of shell fragment wound to 
the left thigh is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


